El Juez Asociado Sb. del Tobo,
emitió la opinión del tribunal.
Modesto Ortiz presentó una solicitud de mandamus en la Corte de Distrito de Guayaron, alegando en resumen:
1. Que el oficio del demandante es .el de tablajero.
2. Que el demandado es el alcalde de la corporación municipal de Guayama.
3. Que entre las ordenanzas del municipio de Guayama existe una aprobada en febrero, Í911, y enmendada en fecha reciente no obstante encontrarse la misma en litigio, cuya sección pertinente dice así:
“Queda autorizado el Señor Alcalde para extender la correspon-diente licencia siempre que la solicitud venga acompañada de una certificación de buena salud extendida por el Oficial de Sanidad, esté firmada por el interesado ante el secretario municipal o ante un funcionario autorizado por la ley para el reconocimiento de firmas, y venga acompañada de una recomendación que acredite la capaci-dad del solicitante y de una fianza autorizada por dos fiadores abona-dos, a satisfacción del Señor Alcalde, que paguen contribuciones y posean bienes raíces por valor de más de cien dollars excluyendo1 los bienes exentos de ejecución, por cuya fianza que deberá ser firmada al igual de dicha recomendación ante el secretario municipal' o -ante cualquier funcionario autorizado por la ley para- el reconocimiento de firmas, se comprometan dichos fiadores a,responder de cualquier daño qrie cause el solicitante en los puestos de venta, o en los útiles y utensilios propiedad del municipio que existen en los mismos.”
4. Dicha ordenanza, que se refiere a los requisitos que deben tener los individuos que deseen ejercer el cargo de tablajero,' contiene otra sección que dice así: 1
“No .podrá desempeñar ningún puesto en el.matadero municipal ni en las mesas de expender carnes, ninguna persona que no esté ■ *852provista die una licencia que le autorice para el cargo que va a ocupar. ’ ’
5. Que deseando el peticionario dedicarse al ejercicio de su profesión, de acuerdo con la ordenanza municipal referida presentó al demandado, en la forma que prescribe la orde-nanza, una solicitud acompañada de su certificado de salud, y recibió por respuesta la siguiente carta:
“Guayama, P. R., 21 de diciembre de 1912. Señor Don Modesto Ortiz, Ciudad. Señor: Contestando a su solicitud del 20 de los corrien-tes, esta alcaldía por la presente reitera su comunicación anterior sobre su pretensión de ocupar nuevamente un puesto de tablajero en el mercado municipal, significándole poi? segunda vez que no tiene nada que rectificar en su resolución obrante en el expediente incoado con motivo de haber vendido Yd. carne falta de peso a un vecina de esta ciudad y de la cual se le expidió copia oportunamente. Aten-tamente, José Muñoz Vázquez, Alcalde.”
6. Que es falso que el peticionario, vendiera carne falta de peso. Que el peticionario fue denunciado por ese delito ante la corte municipal, revocándosele la licencia, pero fué absuelto por la dicha corte. Que la denuncia se hizo por un empleado del municipio con el solo y avieso fin de impedir que el peticionario vendiera la carne de Miguel Truyol, y
7. Que el peticionario desea dedicarse al ejercicio de su profesión y no tiene otro remedio para obtener su licencia que el remedio de mandamus.
La Corte de Distrito de Gfuayama libró el auto solicitado, en forma alternativa, y el demandado contestó, en resumen:
1. Que la petición no aducía hechos suficientes para deter-minar una causa de acción.
2. Que el peticionario tiene un remedio adecuado en ley en la acción ordinaria que le reserva la sección 93 de la ley municipal o en una acción de daños y perjuicios.
3. Que el- día 23 de noviembre de 1912, recibió el deman-dado en-su carácter de'alcalde municipal de la ciudad de Gua-yama, una queja formulada contra el peticionario Modesto» *853Ortiz, por el inspector de la plaza del mercado público, pro-piedad del municipio, por la cual sé acusaba a dicho Modesto Ortiz de expender carne falta de peso a determinada persona; y vista la queja presentada, el demandado, haciendo uso de la facultad que le concedía la sección 3a. de la ordenanza vi-gente en dicha fecha, procedió a la investigación administra-tiva correspondiente, para la cual fue citado y compareció el denunciado y los testigos en su contra. T después de haberse llenado todos los requisitos legales, quedó convencido el de-mandado de la verdad del cargo, objeto de la investigación, y en su virtud separó definitivamente de su cargo de tabla-jero en el mercado municipal de esta ciudad, al peticionario Modesto Ortiz, dejando nula y sin valor alguno la licencia que a dicho peticionario expidió la alcaldía municipal de Gua-yama, la cual le autorizaba para ejercer como tablajero; y que de tal resolución fué notificado el interesado en forma.
4. Que la sección 3a. de dicha ordenanza vigente en la fecha de la investigación referida facultaba al alcalde deman-dado para la revocación, en cualquier momento, por razones que se juzgaren convenientes para el mejor servicio, confi-riendo así al demandado en su carácter de alcalde _ de Gua-yama, una facultad discrecional, cuasi-judicial, que ejercitó el demandado de una manera propia y adecuada y con arre-glo a ley, en el caso de que se queja el peticionario.
5. Que el poder de revocación conferido por la ameritada sección 3a. de dicha ordenanza entonces vigente, implica el derecho a negarse a conceder una. nueva licencia, por las mis-mas causas que hubieran podido dar origen a la revocación de la primitiva. Que el demandante ahora peticionario, aceptó la licencia de tablajero revocádole como se alega en el párrafo 3°., que precede, bajo la condición de que la misma podría revocarse en cualquier momento, por razones que se juzgasen convenientes para el mejor servicio, y ahora está impedido (estopped), de alegar en contra de la revocación de la misma, o de la no expedición de una nueva licencia ori-ginada por los mismos motivos de la revocación.
*854¡6. Y el dem.andadQ alega, adeipás,¡ que en £.qd’o;casq,.cua:p,do •el peticiojaario presentó su nueva-,sqlicitu<J:-©l. día .20 del. cq-.mente-, .las.secciones 2a. y 3a. .de, la... ordenanza titulada “Ore-denanza para regular .el servicio de. empleado^ de la-matanza de ganado y expendio de. carnes en el matadero y mercado municipal” aprobada, por el,concejo municipal -en-18 de. fe-brero de 1911, había sido- enmendada,.estando vigentes dichas enmiendas en la siguiente forma: -Se transcriben la sección 2, que ha -sido ya copiada, al resumir las-alegaciones del peticio-nario y-la sección 3, que dice así: ;
. “La licencia será por un término ,de 30 días y el Señor Alcalde podrá revocarla en cualquier momento o negarse a expedir otra nueva caso que el interesado hubiere sido' encontrado administrativa-mente culpable en virtud de' quejas promovidas por el inspector del mercado y matadero municipal de infracción de cualquier ordenanza o reglamento dictado para regular las labores en el matadero y mer-cado público o por incurrir en cualquiera 'de las contravenciones si-guientes:. (a) Vender carne falta de-peso; (6). Defraudar en cual-quier forma a los compradores de carne; (c) Usar hacha o cual-quier otro instrumento que deteriore los artefactos en uso para divi-dir los huesos; (d) Por infracción de cualquier ley, ordenanza o re: gl'aínento de Sanidad en vigor; (e) Proferir palabras obscenas o in-decorosas o verificar cualquier acto inmoral dentro' de los estable-cimientos en que ejerza su oficio; (/) Por dejar de concurrir al peso de las carnes a la hora que se señale de antemano por el inspector del mercado y matadero municipales; (g) Por dejar de concurrir a la hora fijada de antemano por el dicho inspector para la matanza del ganado de acuerdo con la ordenanza qué rige sobre este extremo; (h) Por haber sido condenado por un tribunal óómpetente de cual-quier delito que apareje depravación moral:”
Y de acuerdo con dicha sección 3a. enmendada, que faculta al alcalde demandado para negarse a expedir una licencia como la que ahora nos ocupa, cuando el peticionario haya sido en-contrado administrativamente culpable de vender carne falta de peso, o defraudar en cualquier forma a los compradores de carne, o por, infracción de cualquier ordenanza o reglamento dictada para regular las labores en el matadero y mercado, en *855vista de haber-sido.el demandante-, ahora peticionario, encon-trado-administrativamente--culpable; de vender-carne falta de peso, con infracción de. lo- preceptuado en dicha sección- ter-cera ameritada, con • anterioridad a su solicitúd, el alcalde ahora demandado tenía- perfeoto ,derécho: de ejercitar como ejercitó su facultad discrecional, al- no conceder al deman-dante peticionario, la licencia en cuestión. ■
7. Mas en todo caso, alega- el demandado,, que el poder dis-crecional concedídole por la. sección tercera vigente en-la fecha de la revocación de la licencia del demandante, para apreciar qué razones son suficientes para revocar una licencia o ne-garse a expedir una nueva, con -objeto de mejorar el servicio público, no pudo quedar limitado por la acción judicial, pues en primer término no se.requiere el mismo grado de certeza respecto a la culpabilidad de un denunciado en un proceso-administrativo como en uno criminal y hasta puede resultar un acusado inocente de un-delito .por falta dé intención criminal, y sin embargo ser culpable del hecho imputádole admi-nistrativamente, ya porque medie negligencia de su parte o-por cualquier otra causa.
Señalado día para la vista, comparecieron las partes y se-practicó la prueba, La del peticionario consistió en la corres-pondencia cruzada con el alcalde con motivo de sus gestiones, para desempeñar el oficio de tablajero, incluyéndose en uno-de los escritos una certificación de la sentencia absolutoria de la corte municipal, y en la declaración del testigo Arroyo Váz-quez que se limitó a declarar que el péticionário era la mismá. persona'contra quien'se presentó, la denuncia, y' que ejercía antes el oficio de tablájero y ño lo ejerce ahora. ' La del de-mandado consistió en las declaraciones'del alcalde y del secre-tario del municipio y en el expediente gubernativo tramitado con miotivo de la denuncia contra el peticionario.' Dicho- expe-diente, que se presentó, con el único objeto de demostrar que se -había hecho la investigación, contiene: la- denuncia; la orden mandando investigarla- la carta dirigida al peticio-nario citándolo, para la investigación; idem a los testigos; las *856declaraciones de cinco testigos prestadas a la presencia del acusado, y la resolución del alcalde. Terminada la prueba del demandado, el peticionario presentó al testigo Alonso Pizarro quien declaró que a veces por defecto en las romanas y no por la voluntad del tablajero, puede venderse carne falta de peso y adujo algunos ejemplos.
Con vista de 'las alegaciones y las pruebas y después de examinar los alegatos que ambas partes le presentaron, la corte de distrito resolvió en definitiva no haber lugar a expe-dir el auto de mandamus. Contra esa resolución de la corte dictada en 3 de marzo de 1913, interpuso el peticionario el presente recurso de apelación.
El auto de mandamus es un auto altamente privilegiado dictado por el Tribunal Supremo de la Isla, o por las cortes de distrito de Puerto Rico, a nombre de El Pueblo de Puerto Rico, y dirigido a alguna persona o personas naturales, a una corporación o a un tribunal judicial de inferior categoría, dentro de su jurisdicción, requiriéndole para el cumplimiento de algún acto que en dicho auto se exprese y que esté dentro de sus atribuciones o deberes. Dicho auto no confiere nueva autoridad y la parte a quien obliga deberá tener la facultad de poder cumplirlo. Sección 1 de la ley estableciendo el auto de mandamus. Leyes 1903, p. 116.
El mandamus es una acción o procedimiento judicial de naturaleza civil, extraordinario en el sentido de que procede sólo cuando no existe otro remedio adecuado, de carácter pri-vilegiado, ya que la expedición, así del alternativo como del perentorio o mandamiento final descansa en la discreción de la corte, dirigido a poner en vigor solamente derechos legales claros, y a compeler a las cortes a conocer y a proceder en el ejercicio de su jurisdicción, o a compeler a corporaciones, públicas y privadas, y a juntas públicas, comisionados y fun-cionarios, a ejercer su jurisdicción o discreción y a cumplir deberes ministeriales, cuyos deberes resulten de su empleo, fideicomiso o situación, y seap. clara y perentoriamente im-*857puestos por la ley como absolutos y oficiales. 23 Cyc., 139 y casos citados.
Si examinamos las alegaciones y las pruebas a la luz de lo dispuesto por ley vigente y de lo establecido por la juris-prudencia de los tribunales reasumida por Cyc. en el párrafo que dejamos transcrito, concluiremos, sin esfuerzo alguno, que la Corte de Distrito de G-uayama ejercitó debidamente su discreción al negarse a expedir finalmente el auto de mandamus solicitado por el apelante Ortiz.
No está envuelta en este caso la nulidad o validez de la ordenanza municipal. El peticionario se acogió a sus pre-ceptos y de liecbo reconoció su validez.
Para que pudiera prosperar la solicitud del peticionario, dados los términos en que el debate ba sido planteado y la naturaleza del recurso escogido por el propio peticionario, tendría que demostrarse que el alcalde estaba en el deber ineludible de expedir una nueva licencia al peticionario.
T las alegaciones y las pruebas demuestran que las orde-nanzas cuyas disposiciones pertinentes fian sido transcritas, se encontraban en vigor en el municipio de Ghiayama; que el peticionario, que era un tablajero debidamente autorizado que se hallaba en el ejercicio activo de su empleo, fué denun-ciado por vender carne falta de peso; que el alcalde prac-ticó una amplia investigación con conocimiento previo y a la presencia del peticionario y llegó a la conclusión de que el peticionario era culpable y le retiró entonces la licencia, sin que contra esa resolución del alcalde entablara el peticio-nario recurso alguno, y que días después el peticionario pidió al alcalde que le renovara la licencia fundándose en que había sido absuelto por la corte municipal del mismo hecho por el que fué denunciado ante el alcalde y el alcalde se negó a renovar la licencia.
De tales hechos no puede deducirse la conclusión de que el alcalde estaba obligado de modo ineludible a expedir 'al peticionario una nueva licencia. La sentencia de la corte municipal tuvo el efecto dé absolver al acusado y de librarlo *858de toda-,-responsabilidad criminal,.pero el alcalde-no--tenía el deber absoluto de sustituir su juicio formado por el- exar-men directo de .la prueba practicada en el-expediente admi-nistrativo, por'el-juicio del juez, municipal.- r Y< a este-respecto, diremos-que el mismo peticionario. • admitió en la investiga-ción administrativa, que ■ a -la. carne que vendiera le faltaban cien gramos pero que no. fué por voluntad suya sino por defecto en da romana, y qué se ha declarado en el caso de The City of New York, v. Biffle, 91 N. Y. Sup., 737, citado en Kerr’s Penal Code, párrafo 553, “que con arreglo a la ordenanza que determina un castigo por. usar-balanzas.de peso falso, el beclio de que pierdan éstas su equilibrio por habérseles puesto otros platillos después de limpiadas-, no constituye una de-fensa, siendo el propósito de. dicha .ordenanza el evitar que los compradores adquieran efectos de peso incompleto, y el comprador será de igual .modo- engañado con' balanzas que-no marquen eb debido peso, ya resulte - esto de cualquiera imperfección en- dichas balanzas, porque alguien las desa-rregle o alguna persona confunda sus platillos.” :
Por las-razones expuestas, debe declararse ■ sin lugar el recurso interpuesto y confirmarse - la resolución apelada. ■
Confirmada. •
Jueces concurrentes,: .Sres. Presidente Hernández' y Aso-ciados MacHeary, Wolf y Aldrey.